Citation Nr: 1637008	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder; anxiety disorder, not otherwise specified (NOS); and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to May 1973.
The case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for PTSD.

In an October 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court granted a January 2016 Joint Motion for Remand (Joint Motion) which vacated and remanded the Board's October 2014 decision for further development consistent with its instructions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder; anxiety disorder, NOS; and PTSD.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.

In August 2013, the Board remanded this claim in order to obtain a VA examination to determine the likely nature and etiology of any diagnosed psychiatric disorder.  Specifically, the Board explicitly directed the examiner to "identify all psychiatric disorders found to be present, to include PTSD, a major depressive disorder, etc." and then instructed that, "In regard to EACH diagnosed condition (to include any major depressive disorder), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran."

Pursuant to the Board's August 2013 Remand, the Veteran was provided with a VA PTSD examination in October 2013, at which time the examiner diagnosed him as having anxiety disorder, NOS, but opined that this diagnosis was less likely than not caused by or a result of the Veteran's military service or a service-related event.  Significantly, the October 2013 examination report did not acknowledge the Veteran's prior diagnosis of major depressive disorder (rendered in a May 2011 VA examination report), nor did it provide an opinion as to whether major depressive disorder was related to the Veteran's active service.

The Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability in an October 2014 decision based on the findings of the October 2013 VA PTSD examination report.

The January 2016 Joint Motion found that the Board's October 2014 decision erred in failing to ensure that the October 2013 VA examination report adhered to the remand instructions delineated by the Board in August 2013.  Specifically, the Joint Motion emphasized that the Board's August 2013 Remand instructed the examiner to provide an opinion for "EACH diagnosed condition (to include any major depressive disorder)," and that the subsequent October 2013 VA examination report did not acknowledge the previous diagnosis of major depressive disorder.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the Board agrees that the development specified in the Board's August 2013 remand must be conducted prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims file must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all psychiatric disorders found to be present, to include PTSD, a major depressive disorder, etc. 

In regard to each diagnosed condition (to include any major depressive disorder), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.  

If a diagnosis of major depressive disorder is not found upon examination, then the examiner is requested to discuss whether the previously-diagnosed major depressive disorder was proper and currently asymptomatic, or rather a misdiagnosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

 If a diagnosis of PTSD is deemed appropriate, then the examiner should clearly explain how the diagnostic criteria are met, to include discussion of whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted in PTSD, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  Review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, then appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, then it must be returned to the providing examiner for corrective action.

 3.  Finally, after completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




